Citation Nr: 1619651	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for toe fungus of the right foot.

3.  Entitlement to service connection for toe fungus of the left foot.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2016, the Veteran and his wife testified at a hearing before the undersigned at the RO.  A transcript is associated with the claims file.  

In March 2016, additional VA treatment records were associated with the Veteran's claims file.  There is no evidence that shows the Veteran waived his right to have the treatment records initially considered by the RO.  See 38 C.F.R. § 20.1304(c).  Because the Board is granting service connection for PTSD and remanding the remaining issues, there is no prejudice to the Veteran
.  
The issues of entitlement to toe fungus of the feet and peripheral neuropathy of the extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has PTSD as a result of combat stressors during his active duty military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active duty military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires:  (1) medical evidence establishing a current diagnosis of PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current symptomatology and such in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Personnel records show the Veteran spent over nine months in Vietnam.  His service awards include the Combat Infantry Badge, which verifies that the Veteran engaged in combat.  The Veteran alleges his PTSD is due to nearly daily combat during his time in Vietnam and to killing young enemy combatants who were attacking him.  

The Board finds that the Veteran engaged in combat with the enemy and the claimed stressors are consistent with the circumstances, conditions, or hardships of his service.  Therefore, the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressors.  38 U.S.C.A. § 1154(b); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The record includes a March 2010 VA examination report that shows the Veteran did not meet the criteria for diagnosis of any mental health disorder, including PTSD.  A September 2013 VA mental health consultation shows the Veteran had subclinical PTSD symptoms at that time.  A March 2014 mental health outpatient note shows a diagnosis of anxiety disorder, not otherwise specified (NOS), and subclinical PTSD symptoms.  

A June 2015 mental health outpatient note provides an assessment of anxiety disorder, NOS, and rule out PTSD.  The Veteran was referred for PTSD evaluation.  The clinical psychologist's assessment in June 2015 was unspecified anxiety disorder by history.  

In September 2015, the Veteran underwent a mental health biopsychosocial assessment and was diagnosed with anxiety disorder, NOS, and rule out PTSD.  Later in September 2015, a VA psychiatrist, T.M., M.D., found that the Veteran had "a personal history of traumatic experiences in Vietnam and subsequent symptoms which sound consistent with PTSD."  The Veteran was provided an Axis I diagnosis of PTSD.

Although there are conflicting diagnoses regarding the Veteran's symptomatology, a diagnosis of PTSD is of record.  Dr. T.M., a psychiatrist, thoroughly interviewed and evaluated the Veteran.  Moreover, Dr. T.M. related the Veteran's PTSD to his traumatic experiences in Vietnam.

Thus, the evidence is in at least equipoise as to whether the Veteran has PTSD as a result of his military service.  Resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Toe Fungus

The Veteran was treated by VA for toe fungus in 2002, 2004, and 2005.  A March 2010 VA examiner found the toe fungus had resolved.  However, February and March 2015 VA treatment records show the Veteran was diagnosed with toe nail fungus in the left great toe.  Given a diagnosis of toe fungus within the appeal period, the Veteran should be afforded a new examination of his left and right foot.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Peripheral Neuropathy

The March 2010 VA examiner found the Veteran had decreased sensation to light touch and pinprick in the bilateral upper and lower distal extremities.  The Veteran was diagnosed with peripheral neuropathy in these extremities of unknown etiology.  

In October 2010, a VA hematology and oncology physician attributed the Veteran's neuropathy to vitamin B12 deficiency.  

A September 2014 Agent Orange Peripheral Neuropathy Review Check List shows the physician determined there was no evidence of peripheral neuropathy within one year of the Veteran's Agent Orange exposure.

A July 2015 VA neurology consultation shows the Veteran was asymptomatic, but had reduction in pinprick sensation below the knees to the toes on examination.  There were no specific findings with respect to the upper extremities.  The neurologist's impressions were sensory neuropathy of the small fiber type, evidence of monoclonal gammopathy of undetermined significance, and vitamin B12 deficiency.  The neurologist planned to obtain the Veteran's vitamin B12 serum level, but did not discuss the significance of the vitamin deficiency.  It was noted that recent magnetic resonance imaging (MRI) of the cervical spine showed moderate central stenosis.  Again, the neurologist did not discuss whether such findings would account for the Veteran's symptoms.  The neurologist commented that, based on the Veteran's reported history that his symptoms had been present since he got out of service, there appeared to be a correlation between Agent Orange exposure and his neuropathy.  

Based on the Veteran's reported history and the findings of the July 2015 neurology consultation, a primary care physician opined in January 2016 that it is more likely than not that the Veteran's sensory neuropathy is secondary to his exposure to Agent Orange while in Vietnam.

A new VA examination is needed to resolve the conflicting etiologies of the Veteran's peripheral neuropathies, to address the findings of the 2015 MRI of the cervical spine, and to clarify the extent, if any, of neuropathy of the upper extremities.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

In addition, the following VA medical records do not appear to be in the Veteran's claims file:  the Veteran's Agent Orange examination performed in about July 2000 at the Augusta, Georgia VA medical center; the report of a July 2009 electromyogram (EMG) performed in Macon, Georgia; a July 13, 2009 physician encounter note; and the report of a 2015 MRI of the cervical spine.  VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Agent Orange examination performed in about July 2000 at the Augusta, Georgia VA medical center; the report of a July 2009 EMG performed in Macon, Georgia; a July 13, 2009 physician encounter note; and the report of a 2015 MRI of the cervical spine.  

Inform the Veteran of any requested records that cannot be obtained; the efforts made to obtain the records; and what further actions will be taken, including the potential denial of claims.

2.  After obtaining available records, schedule the Veteran for a VA examination to determine whether any toe fungus present at any time since 2008 is related to his military service.  

The examination report must include a notation that the claims file was reviewed.  All indicated tests and studies should be accomplished.

The examiner should address the following:

For each foot in which toe fungus has been diagnosed at any time since 2008, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such toe fungus began in service, or is otherwise caused or aggravated by a disease or injury in service.

All opinions must be supported with reasons for the conclusions reached.  

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient, in combination with other evidence of record, to establish a link between any current toe fungus disability and the Veteran's military service; and whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports; unless, the existence of such records would be medically expected.

If an opinion cannot be provided without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

3.  Schedule the Veteran for a VA examination with a neurologist to determine whether any peripheral neuropathy present at any time since 2008 is related to the Veteran's military service, including as due to herbicide exposure.  

The examination report must include a notation that the claims file was reviewed.  All indicated tests and studies should be accomplished.

The examiner should address the following:

(a) For each extremity in which peripheral neuropathy has been diagnosed at any time since 2008, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such neuropathy is consistent with early-onset peripheral neuropathy that manifested to at least a mild degree within one year of the end of the Veteran's military service in July 1970.

(b) If the answer to (a) above is "no," for each extremity in which peripheral neuropathy has been diagnosed at any time since 2008, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such neuropathy began in service, or is otherwise caused or aggravated by a disease or injury in service.

The examiner should note the Veteran's vitamin B12 deficiency, the findings of a 2015 MRI of the cervical spine, the normal EMG studies in July 2000 and July 2009, and discuss how they relate to the Veteran's neurological impairment, if any.

If peripheral neuropathy of any extremity is not found currently, the examiner must address whether the peripheral neuropathy of the bilateral upper and lower distal extremities diagnosed in the March 2010 VA examination or the sensory neuropathy of the small fiber type of the lower extremities diagnosed in the July 2015 neurology consultation was misdiagnosed or is now in remission.  If in remission, the examiner should opine whether it was a manifestation of early onset peripheral neuropathy shown to a mild degree within a year of service or is otherwise caused or aggravated by a disease or injury in active service.

All opinions must be supported with reasons for the conclusions reached.  

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient, in combination with other evidence of record, to establish a link between any current peripheral neuropathy disability and the Veteran's military service; and whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports; unless, the existence of such records would be medically expected.

If an opinion cannot be provided without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

4.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


